TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-20-00328-CV


                                       S. D., Appellant

                                               v.

               Texas Department of Family and Protective Services, Appellee


               FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
     NO. D-1-FM-18-005301, THE HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant S.D. has filed an unopposed motion to dismiss this appeal. We grant

appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                             __________________________________________
                                             Edward Smith, Justice

Before Justices Goodwin, Triana, and Smith

Dismissed on Appellant’s Motion

Filed July 31, 2020